Exhibit 10.3

WINGSTOP INC.

2015 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Award Agreement”) evidences the
grant by Wingstop Inc. (the “Company”), in accordance with the Wingstop Inc.
2015 Omnibus Incentive Compensation Plan (the “Plan”), of an award of
                 shares of Common Stock of the Company (the “Restricted Stock”)
subject to the restrictions set forth in this Award Agreement and the Plan (the
“Award”) to                      (the “Grantee”), effective as of
                     (the “Grant Date”).

 

WINGSTOP INC. By:  

 

Name:   Title:  

TERMS AND CONDITIONS

§ 1    Plan. The Award is subject to all of the terms and conditions set forth
in the Plan and this Award Agreement, and all capitalized terms not otherwise
defined in this Award Agreement have the respective meaning of such terms as
defined in the Plan. If a determination is made that any term or condition set
forth in this Award Agreement is inconsistent with the Plan, the Plan will
control. A copy of the Plan will be made available to Grantee upon written
request to the Secretary of the Company.

§ 2     Consideration. The grant of Restricted Stock is made in consideration of
the services to be rendered by the Grantee to the Company.

§ 3     Restricted Period; Vesting. Except as otherwise provided herein,
provided that the Grantee has not incurred a Termination as of the applicable
vesting date, the Restricted Stock will vest in accordance with the following
schedule:

 

Vesting Date

 

Shares of Restricted Stock

     anniversary of the Grant Date   of the shares of Restricted Stock     
anniversary of the Grant Date   of the shares of Restricted Stock     
anniversary of the Grant Date   of the shares of Restricted Stock



--------------------------------------------------------------------------------

(a)     The foregoing vesting schedule notwithstanding, upon the Grantee’s
Termination for any reason at any time before all of his or her Restricted Stock
has vested, the Grantee’s unvested Restricted Stock shall be automatically
forfeited upon such Termination and the Company shall not have any further
obligations to the Grantee under this Agreement.

(b)    Unless otherwise determined by the Committee at the time of a Change in
Control, if there is a Change in Control, then to the extent not otherwise
vested pursuant to § 3, the unvested portion of the Restricted Stock shall be
forfeited as of the date of the Change in Control.

§ 4     Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, during the Restricted Period, the Restricted Stock or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock or the rights relating thereto during the Restricted Period shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock will
be forfeited by the Grantee and all of the Grantee’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.

§ 5     Rights as Shareholder; Dividends. The Grantee shall be the record owner
of the Restricted Stock until the shares of Common Stock are sold or otherwise
disposed of, and shall be entitled to all of the rights of a shareholder of the
Company including, without limitation, the right to vote such shares and receive
any and all dividends or other distributions paid with respect to those shares
of Restricted Stock which the Grantee is the record owner on the record date for
such dividend or other distribution; provided, however, that any property or
cash (including, without limitation, any regular cash dividends) distributed
with respect to a share of Restricted Stock (the “associated share”) acquired
hereunder, including without limitation a distribution of shares of common stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Award Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the shares of Restricted Stock be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan. Any cash amounts that would otherwise have been paid
with respect to an associated share shall be accumulated and paid to the
Grantee, without interest, only upon, or within thirty (30) days following, the
date on which such associated share vests in accordance with this Award
Agreement (such date, the “Vesting Date”) and any other property distributable
with respect to an



--------------------------------------------------------------------------------

associated share shall vest on the Vesting Date. References in this Award
Agreement to the shares of Restricted Stock shall refer, mutatis mutandis, to
any such restricted rights to cash or restricted property described in this
Section 5.

§ 6     Delivery. The Company may issue evidence of the Grantee’s interest by
issuing “book entry” Shares (i.e., a computerized or manual book entry account)
in the records of the Company or its transfer agent in the Grantee’s name.

§ 7     Release. As a condition to the lapse of vesting restrictions set forth
in this Award Agreement and the Plan or removal of any legend restricting the
transferability of the shares of Restricted Stock pursuant to this Award
Agreement, the Company, at its option, may require Grantee to execute a general
release on behalf of Grantee and Grantee’s heirs, executors, administrators and
assigns, releasing all claims, actions and causes of action against the Company
and each parent, subsidiary and former affiliate of the Company, and their
respective current and former directors, officers, administrators, trustees,
employees, agents, and other representatives. Such release must be in form and
substance satisfactory to the Board.

§ 8     No Right to Continue Service. Neither the Plan, this Award Agreement,
the Award, nor any related material shall give Grantee the right to continue in
employment by Company or shall adversely affect the right of the Company to
terminate Grantee’s employment with or without Cause at any time.

§ 9     Section 83(b) Election. The Grantee may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
the Grantee elects to make a Section 83(b) Election, the Grantee shall provide
the Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the U.S. Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the U.S. Internal
Revenue Service and for all tax consequences resulting from the Section 83(b)
Election.

§ 10     Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission, or any
stock exchange to effect such compliance.

§ 11     Legends. A legend may be placed on any certificate(s), notice(s) of
uncertificated shares, or other document(s) delivered to the Grantee indicating
restrictions on transferability of the shares of Restricted Stock pursuant to
this Agreement or any other



--------------------------------------------------------------------------------

restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws, or any stock exchange on which the shares of
Common Stock are then listed or quoted.

§ 12     Other Agreements. Grantee shall (as a condition of the lapse of vesting
restrictions set forth in this Award Agreement and the Plan or removal of any
legend restricting the transferability of the shares of Restricted Stock
pursuant to this Award Agreement) enter into such additional confidentiality,
covenant not to compete, non-disparagement and non-solicitation, employee
retention, and other agreements as the Company deems appropriate, all in a form
acceptable to the Board. The shares of Restricted Stock may include one or more
legends that reference or describe the conditions upon exercise referenced in
this § 12. Grantee acknowledges that his receipt of the Award and participation
in the Plan is voluntary on his part and has not been induced by a promise of
employment or continued employment.

§ 13     Withholding. The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the shares of Restricted Stock and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

 

  (a) tendering a cash payment;

 

  (b) authorizing the Company to withhold shares of Common Stock from the Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the shares of Restricted Stock; or

 

  (c) delivering to the Company previously owned and unencumbered shares of
Common Stock.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the shares of Restricted Stock or the
subsequent sale of any shares, and (b) does not commit to structure the shares
of Restricted Stock to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

§ 14     No Challenge. Notwithstanding any provision of this Award Agreement to
the contrary, Grantee covenants and agrees that he or she will not (i) file any
claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Award Agreement, or
(ii) raise, as a defense, the validity or enforceability of any provision of
this Award Agreement, in any claim, lawsuit, arbitration or other
proceeding. Should Grantee



--------------------------------------------------------------------------------

violate any aspect of this § 14, Grantee agrees (A) that, in the case of a
breach of clause (i) of the preceding sentence, such claim, lawsuit, demand for
arbitration, or other proceeding shall be summarily withdrawn and/or dismissed;
(B) that Grantee will pay all costs and damages incurred by the Company in
responding to or as a result of such claim, lawsuit, demand for arbitration, or
other proceeding (including reasonable attorneys’ fees and expenses), or such
defense, as the case may be; (C) that Grantee will immediately forfeit all
unvested shares of Restricted Stock; and (d) that Grantee will immediately sell
to the Company all vested shares of Restricted Stock at a price equal to the
fair market value of such shares on the Grant Date, or the current fair market
value of such shares (as determined in the sole discretion of the Company),
whichever is less.

§ 15     Governing Law. The Plan and this Award Agreement shall be governed by
the laws of the State of Delaware.

§ 16     Binding Effect. This Award Agreement shall be binding upon the Company
and Grantee and their respective heirs, executors, administrators and
successors.

§ 17     Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections (§) in this
Award Agreement shall be to sections (§) of this Award Agreement, unless
otherwise expressly stated as part of such reference.



--------------------------------------------------------------------------------

Accepted and agreed to:                                       
                                                 Grantee
Date:                                     
                                        